DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on July 12th, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears sufficiently lenient in that defendant was convicted of lewd and lascivious acts up a child (his daughter) punishable by not more than 25 years imprisonment, yet he received a sentence of but 10 years with 3 prior felony convictions and will be eligible for parole consideration in June 1970 after being received July 18, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.